*139Order of Continuance on Petition for Writ of Mandamus:
Petitioner seeks a writ of mandamus directed to the Speaker of the House of Representatives and the Legislative Financial Officer to disclose records of expenditures and overruns of the House of Representatives for Fiscal Year 1994.
We direct counsel's attention to Rule 89(a), requiring a memorandum of points and authorities. This rule must be read in conjunction with the requirement of T.C.R.C.P. 90(g) for "reasons why the court should grant the petition." As this court recently stated in Mulitauaopele v. Maiava, 24 A.S.R.2d 97 (Trial Div. 1993),
[T]he party seeking mandamus bears the burden of showing that [his] right to issuance of the writ is clear and indisputable. Thus, mandamus is appropriate only if the claim is clear and certain and the duty of the officer is ministerial and so plainly prescribed as to be free from doubt.
Id. at 99 (citations omitted). Although petitioner has labeled his filing a "memorandum of points and authorities", he has, among other things, cited no authority for his assertion that the information he desires is a public record. Furthermore, petitioner has offered no recitation of the applicable legal standard by which this court should measure a petition for a writ of mandamus; nor has petitioner given us sufficient factual information to conclude that he has no other adequate remedy as required by T.C.R.C.P. 90(e). The total authority that petitioner has cited is composed of a single cursory citation of 15 rules of civil procedure, and two statutory citations which are unaccompanied by analysis or case law. The meaning and application of the cited statutory language is not obvious in the context of this petition, and could have been explained and fortified by case law.
We will continue this matter for seven (7) days from the entry of this order and invite petitioner to supplement his memorandum of points and authorities. If he elects not to do so, we will consider the petition on its merits.
It is so ordered.